DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
 2.  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
3. Such claim limitation(s) is/are: a first photoelectric conversion unit, a second photoelectric conversion unit; a first readout unit; a second readout unit; an addition unit; a detection unit;  in claims, 1, 10, 19, 7-9, 14 and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. Claims [1+9, 2, 3, 8 and 10+18] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+3, 9, 4 and 5] of U.S. Patent No.10, 511, 760. Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims [1+9, 2, 3 ,8  and 10+18 ] of the current application are an obvious variant and encompassed by claims [1+3, 9, 4 and 5] of U.S. Patent No.10, 511,760.

5. Claims [10] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+8], of U.S. Patent No. 11,102,432 Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims [10] of the current application are an obvious variant and encompassed by claims [1+8], of U.S. Patent No. 11,102,432.
  
         6.  Below is the table showing the conflicting claims.

US.  17/382433
US. PAT. No. 10,511,760
Claim 1,  An image sensor, comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light; a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit; and a second photoelectric conversion unit and a third photoelectric conversion unit that are arranged in a second direction intersecting the first direction and generate charge by photoelectrially converting light that has passed through the first photoelectric conversion unit.
9. The image sensor according to claim 1, which images an image that has been made by an optical system, further comprising: a detection unit that detects a focal position of the optical system, based upon at least one of (i) a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode and (ii) a signal based upon the charge generated by the second photoelectric conversion unit and a signal based upon the charge generated by the third photoelectric conversion unit.
Claim 1,  An imaging device, comprising: an image sensor that includes: a first pixel that comprises a first photoelectric conversion unit and a second photoelectric conversion unit that are arranged in a first direction and generate electric charges by photoelectrically converting incident light; and a second pixel that comprises a third photoelectric conversion unit and a fourth photoelectric conversion unit that are arranged in a second direction that is different from the first direction and generate electric charges by photoelectrically converting light that has passed through the first pixel; an attitude detector that detects an attitude of the imaging device; and a controller that includes a processor and executes: to control a focusing position of an optical system based upon results of detection by the attitude detector and at least one of a first signal and a second signal, or a third signal and a fourth signal, with the first signal being based upon the electrical charges generated by the first photoelectric conversion unit, the second signal being based upon the electrical charges generated by the second photoelectric conversion unit, the third signal being based upon the electrical charges generated by the third photoelectric conversion unit, and the fourth signal being based upon the electrical charges generated by the fourth photoelectric conversion unit.

Claim 3,  The imaging device according to claim 1, further comprising: a plurality of first pixels that are arranged in the second direction; a plurality of second pixels that are arranged in the first direction; a first readout unit that reads out signals from the plurality of first pixels; and a second readout unit that reads out signals from the plurality of second pixels.
Claim 2,  The image sensor according to claim 1, wherein: the first photoelectric conversion unit is an organic photoelectric film, and the second photoelectric conversion unit and the third photoelectric conversion unit are arranged on a semiconductor substrate.
Claim 9, The imaging device according to claim 1, wherein the first through fourth photoelectric conversion units are organic photoelectric sheets.
Claim 3,  The image sensor according to claim 1, further comprising: a first signal line that outputs at least one of a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode; and a second signal line that outputs at least one of a signal based upon the charge generated by the second photoelectric conversion unit and a signal based upon the charge generated by the third photoelectric conversion unit.
Claim 4, The imaging device according to claim 1, further comprising: a first signal line that outputs the first signal that is based upon the electrical charges generated by the first photoelectric conversion unit; a second signal line that outputs the second signal that is based upon the electrical charges generated by the second photoelectric conversion unit; a third signal line that outputs the third signal that is based upon the electrical charges generated by the third photoelectric conversion unit; and a fourth signal line that outputs the fourth signal that is based upon the electrical charges generated by the fourth photoelectric conversion unit.
8. The image sensor according to claim 1, further comprising: an addition unit that adds a signal based upon the charge generated by the second photoelectric conversion unit and a signal based upon the charge generated by the third photoelectric conversion unit.
5. The imaging device according to claim 4, further comprising: a first addition unit that adds the first signal and the second signal; and a first output line that outputs signal added by the first addition unit
Claim 10. An image sensor, comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light; a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit; a second photoelectric conversion unit that generates charge by photoelectrially converting light that has passed through the first photoelectric conversion unit; and a third electrode and a fourth electrode that are provided in a second direction intersecting the first direction and output the charge generated by the second photoelectric conversion unit.
Claim 18,  The image sensor according to claim 10, which images an image that has been made by an optical system, further comprising: a detection unit that detects a focal position of the optical system, based upon at least one of (i) a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode and (ii) a signal based upon the charge output by the third electrode and a signal based upon the charge output by the fourth electrode.

Claim 1,  An imaging device, comprising: an image sensor that includes: a first pixel that comprises a first photoelectric conversion unit and a second photoelectric conversion unit that are arranged in a first direction and generate electric charges by photoelectrically converting incident light; and a second pixel that comprises a third photoelectric conversion unit and a fourth photoelectric conversion unit that are arranged in a second direction that is different from the first direction and generate electric charges by photoelectrically converting light that has passed through the first pixel; an attitude detector that detects an attitude of the imaging device; and a controller that includes a processor and executes: to control a focusing position of an optical system based upon results of detection by the attitude detector and at least one of a first signal and a second signal, or a third signal and a fourth signal, with the first signal being based upon the electrical charges generated by the first photoelectric conversion unit, the second signal being based upon the electrical charges generated by the second photoelectric conversion unit, the third signal being based upon the electrical charges generated by the third photoelectric conversion unit, and the fourth signal being based upon the electrical charges generated by the fourth photoelectric conversion unit.

Claim 3,  The imaging device according to claim 1, further comprising: a plurality of first pixels that are arranged in the second direction; a plurality of second pixels that are arranged in the first direction; a first readout unit that reads out signals from the plurality of first pixels; and a second readout unit that reads out signals from the plurality of second pixels.
US. 17/382433
US. Pat. No. 11,102,432
Claim 10. An image sensor, comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light; a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit; a second photoelectric conversion unit that generates charge by photoelectrially converting light that has passed through the first photoelectric conversion unit; and a third electrode and a fourth electrode that are provided in a second direction intersecting the first direction and output the charge generated by the second photoelectric conversion unit.

Claim 1,  An image sensor, comprising: a first pixel that includes first and second photoelectric conversion units that are arranged in a first direction and generate charge by photoelectrically converting light; a second pixel that includes third and fourth photoelectric conversion units that are arranged in a second direction different from the first direction and generate charge by photoelectrically converting light that has passed through the first pixel; a first control line that is arranged along the first direction to control the first pixel; and a second control line that is arranged along the second direction to control the second pixel.
Claim 8,  The image sensor according to claim 1, further comprising: a first readout unit that reads out a signal based upon the charge generated in the first photoelectric conversion unit; a second readout unit that reads out a signal based upon the charge generated in the second photoelectric conversion unit; a third readout unit that reads out a signal based upon the charge generated in the third photoelectric conversion unit; and a fourth readout unit that reads out a signal based upon the charge generated in the fourth photoelectric conversion unit.
.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  [19-20] is/are rejected under 35 U.S.C. 102 (a2)  as being anticipated  by  Ymaguchi (US. 2016/0293873).


Re Claim 19,  Yamaguchi discloses an image sensor (see fig. 2), comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light (see PD1 as depicted in fig. 2); a second photoelectric conversion unit that generates charge by photoelectrially converting light that has passed through the first photoelectric conversion unit (see PD2 fig. 2 and  ¶0078, semiconductor regions 42 and 43 are laminated and formed in a depth direction. Thus, photodiodes PD1 and PD2 of p-n junction are formed in the depth direction. The photodiode PD1, including the semiconductor region 42 as a charge accumulation region is an inorganic photoelectric conversion unit configured to receive and to photoelectrically convert blue light. The photodiode PD2, including the semiconductor region 43 as a charge accumulation region is an inorganic photoelectric conversion unit configured to receive and to photoelectrically convert red light); a first readout unit that reads out a signal based upon the charge generated by the first photoelectric conversion unit (see ¶ 0079, a plurality of pixel transistors are formed, for example, to read charge accumulated in the photodiodes PD1 and PD2).; a second readout unit that reads out a signal based upon the charge generated by the second photoelectric conversion unit (see ¶ 0079, a plurality of pixel transistors are formed, for example, to read charge accumulated in the photodiodes PD1 and PD2); and a semiconductor substrate (12) having the first readout unit and the second readout unit (see ¶0079, On a surface side (lower side in the drawing) of the semiconductor substrate 12, a plurality of pixel transistors are formed, for example, to read charge accumulated in the photodiodes PD1 and PD2. In addition), wherein: the second photoelectric conversion unit (PD2 as depicted in fig. 2) is arranged between the first photoelectric conversion unit (see PD1 as depicted in fig. 2)  and the semiconductor substrate (see 12 as depicted in fig.2 [ referring the portion of substrate below or in excess of PD2 as depicted in fig. 2).

Re Claim 20, Yamaguchi further discloses  an imaging device, comprising: the image sensor according to claim 19 (see  fig. 24).
                                                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim(s) [1-6, 10, 12 and 13] is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US.  2013/0182173) in view of Kawai (US. 2011/01019776).

Re Claim 1,  Murata discloses  an image sensor (see figs. 1-2 and 7 (a-c)), comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light (see PD11. 0f 103 as depicted  fig. 7b) ; PD 1, 2  of  102 in  fig. 7b, functions in a similar manner as the claimed structure) second image sensor 103 receive incoming light from an object input from the same micro lenses ML(2, 1) and ML(2, 2), respectively).

Murata discloses  an image sensor (see figs. 1-2 and 7 (a-c)), comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light (see PD11 of 103 fig. 7b) and  a second photoelectric conversion unit and a third photoelectric conversion unit  (see PD11, and PD 1, 2  of 102 fig. 7b). However Murata doesn’t seem to explicitly disclose a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit and 

Nonetheless in the same field of endeavor Kawai discloses an image capturing device as
Murata (see for example Kawa fig. 1). Kawai further discloses a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit (see for ex. Fig. 3 and ¶ 0050, in FIG. 3, a row configured by pixels of the first pixel group P1, [examiner is referring to a not shown  transfer electrodes associated to pixel group P1 as depicted in fig. 3] ) and  a second photoelectric conversion unit and a third photoelectric conversion unit  that are arranged in a second direction intersecting the first direction (see ¶ 0050, a row configured by pixels of the first pixel group P3,  p4 as depicted in fig. 3).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to
modify Murata for example by modifying the pixel array of Murata (figs. 2A and 2C) by the
pixel array of Kawai as disclosed in fig. 3 before the effective filing date of the claimed
invention since this would allow to detect light from different direction, thus enhancing signal to
noise ratio.

Re Claim 2,  Murata as modified further discloses, wherein: the first photoelectric conversion unit is an organic photoelectric film, and the second photoelectric conversion unit and the third photoelectric conversion unit are arranged on a semiconductor substrate (see  Murata ¶0065, fig. 7a,  the first image sensor 102 performing photoelectric conversion by using a conventional photodiode and the second image sensor 103 first performing photoelectric conversion by using an organic photoelectric conversion film [103 is equated to the claimed first photo electric conversion as depicted in fig. 7b]) .

Re Claim 3,  Murata as modified  further discloses , further comprising: a first signal line that outputs at least one of a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode (see Murata fig. 4  162 Pc_A(1,1) and (PC_A(2,1)); and a second signal line that outputs at least one of a signal based upon the charge generated by the second photoelectric conversion unit and a signal based upon the charge generated by the third photoelectric conversion unit (see Murata fig. 4,  163  PC_B(1,1) and PC_B(2,1)).

Re Claim 4,  Murata as modified further discloses , further comprising: a wiring layer provided between the first photoelectric conversion unit and the second photoelectric conversion unit and having the first signal line and the second signal line ( see fig. 8a  and  ¶0060, a wiring layer 301 has a three-layer structure, but it may have a two-layer structure or may have a four or more layer structure).

Re Claim 5,   Murata as modified further discloses, further comprising: a lens that collects light on the second photoelectric conversion unit and the third photoelectric conversion unit (see  Murata fig. 7b, M(1,1) and M(2,1)).

Re Claim 6,  Murata further discloses , further comprising: a wiring layer having the first signal line and the second signal line, wherein: the second photoelectric conversion unit is provided between the first photoelectric conversion unit and the wiring layer (see Murat fig. 7a,PD (1,1) a. , PD (2,2) and the wiring as depicted between them in fig. 7a).

Re Claim 10,  Murata discloses an image sensor, comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light (see PD11 of 103 as depicted in f fig. 7b); light that has passed through the first photoelectric conversion unit (see PD 1,1  of 103  as depicted in fig. 7b); 

Murata discloses  an image sensor (see figs. 1-2 and 7 (a-c)), comprising: a first photoelectric conversion unit that generates charge by photoelectrically converting light (see PD11 of 103  fig. 7b) and  a second photoelectric conversion unit and a third photoelectric conversion unit  (see PD11, and PD 12  of 102 fig. 7b). However Murata doesn’t seem to explicitly disclose a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit and

Nonetheless in the same field of endeavor Kawai discloses an image capturing device as
Murata (see for example Kawa fig. 1). Kawai further discloses a first electrode and a second electrode that are arranged in a first direction and output the charge generated by the first photoelectric conversion unit (see for ex. Fig. 3 and ¶ 0050, in FIG. 3, a row configured by pixels of the first pixel group P1, [examiner is referring to a not shown  transfer electrodes associated to pixel group P1,p2  as depicted in fig. 3] ) and  a third electrode and a fourth electrode that are provided in a second direction intersecting the first direction and output the charge generated by the second photoelectric conversion unit (see ¶ 0050, a row configured by pixels of the first pixel group P3,  p4 as depicted in fig. 3, [examiner is referring to a not shown  transfer electrodes associated to pixel group P3,p4  as depicted in fig. 3]  ).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to
modify Murata for example by modifying the pixel array of Murata (figs. 2A and 2C) by the
pixel array of Kawai as disclosed in fig. 3 before the effective filing date of the claimed
invention since this would allow to detect light from different direction, thus enhancing signal to
noise ratio.

Re Claim 12,  Murata as modified further discloses further comprising: a first signal line that outputs at least one of a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode (see Murata fig. 4  162 Pc_A(1,1) and (PC_A(2,1)); and a second signal line that outputs at least one of a signal based upon the charge output by the third electrode and a signal based upon the charge output by the fourth electrode ((see Murata fig. 4,  163  PC_B(1,1) and PC_B(2,1).

Re Claim 13,  claim 13 except its dependency substantially has same limitation as claim 6 above thus analyzed and rejected by the same reasoning


8.  Claims 8 and 17  are is/are rejected under 35 U.S.C. 103 as being unpatentable over
(US. 20130182173) in view of Kawai (US. 20110109776) and Goto (US. 20140022427).

Re Claim 8 , Murata as modified by Kawai (combination) discloses everything except
an addition unit that adds a signal based upon the charge generated by the second photoelectric conversion unit and a signal based upon the charge generated by the third photoelectric conversion unit.

Nonetheless in the same field of endeavor Goto discloses an image processing device as the
combination (see for example Goto fig. 1). Goto further discloses an addition unit (see addition signal reading circuit 46, as described in ¶0077, substantially has same function as the claimed addition unit])  that adds a signal based upon the charge generated by the second photoelectric conversion unit and a signal based upon the charge generated by the third photoelectric conversion unit, (see for example Goto ¶ 0024 The addition signal reading circuit includes capacitive elements provided corresponding to the prescribed columns, and an end of each of the capacitive elements is connected to the vertical signal line, and an output circuit which is connected to another end of each of the capacitive elements and which adds and outputs the
signal output to the vertical signal line).

Re Claim 17, Murata as modified by Kawai (combination) discloses everything except an addition unit that adds a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode.

Nonetheless in the same field of endeavor Goto discloses an image processing device as the
combination (see for example Goto fig. 1). Goto further discloses an addition unit (see addition signal reading circuit 46, as described in ¶0077, substantially has same function as the claimed addition unit])  a signal based upon the charge output by the first electrode and a signal based upon the charge output by the second electrode, (see for example Goto ¶ 0024 The addition signal reading circuit includes capacitive elements provided corresponding to the prescribed columns, and an end of each of the capacitive elements is connected to the vertical signal line, and an output circuit which is connected to another end of each of the capacitive elements and which adds and outputs the signal output to the vertical signal line).


Hence it would have been obvious to one of ordinary skill in the art to have been motivated the
combination before the effective filing date of the claimed invention by the teachings of Goto
since would allow enhance the signal to noise ratio of the output signal.

9. Claim(s) [11] is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US.  2013/0182173) in view of Kawai (US. 2011/01019776) in view of Kim (US. 2013/0320309).

Re Claim 11, Murata  as modified by Kawai (combination)    discloses, wherein: the first photoelectric conversion unit is organic photoelectric conversion film (see Murata ¶0065, fig. 7a,  the second image sensor 103 performing photoelectric conversion by using an organic photoelectric conversion film). However the combinations fails to explicitly disclose the first photoelectric conversion unit and the second photoelectric conversion unit are organic photoelectric films.

Nonetheless in the same field of endeavor Kim discloses an imaging device as the combination (see Kim fig. 3). Kim further discloses a first photoelectric conversion unit and a second photoelectric conversion unit are organic photoelectric films (see ¶005, The organic image sensor may further include a first organic photoelectric conversion pixel circuit on the active region configured to measure photo-charges corresponding to incident light).
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Kim since this would allow to prevent pixel spill to adjacent pixel thus enhancing signal to noise ratio. (see ¶00040).

                                                         Allowable Subject Matter
10. Claims [7 and 14-16] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                           Conclusion
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698